Citation Nr: 0001458	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability, prior to November 23, 1998.

2.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability, prior to November 23, 1998.

4.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (RO), which denied entitlement to an 
evaluation in excess of 10 percent for each knee disability.  
During the pendency of the appeal, a December 1998 rating 
decision increased the evaluation for each knee disability to 
20 percent, effective November 23, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to November 23, 1998, the veteran's right knee 
disability was manifested by asymptomatic postoperative 
scars, no more than slight instability, and pain, including 
on use, with no more than 20 degrees of objectively 
demonstrated limitation of active flexion.

3.  The veteran's right knee disability is currently 
manifested by asymptomatic postoperative scars, instability 
requiring use of a cane, arthritis, pain, including on use, 
with weekly flare-ups, and no more than 30 degrees of 
objectively demonstrated limitation of active flexion.  

4.  Prior to November 23, 1998, the veteran's left knee 
disability was manifested by asymptomatic postoperative 
scars, no more than slight instability, and pain, including 
on use, with no more than 20 degrees of objectively 
demonstrated limitation of active flexion.

5.  The veteran's left knee disability is currently 
manifested by asymptomatic postoperative scars, instability 
requiring use of a cane, arthritis, pain, including on use, 
with weekly flare-ups, and no more than 30 degrees of 
objectively demonstrated limitation of active flexion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for right knee disability, prior to November 23, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, 4.118, Diagnostic Codes 5257 and 7803 - 7805 (1999).

2.  From November 23, 1998, the schedular criteria for a 
separate 20 percent evaluation for right knee instability has 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 
(1999).

3.  From November 23, 1998, the schedular criteria for a 
separate 10 percent evaluation for right knee arthritis has 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5010-5003 
(1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for left knee disability, prior to November 23, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 5257 and 7803-7805.

5.  From November 23, 1998, the schedular criteria for a 
separate 20 percent evaluation for left knee instability has 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 
(1999).

6.  From November 23, 1998, the schedular criteria for a 
separate 10 percent evaluation for left knee arthritis has 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5010-5003 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that the veteran 
has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's knee disabilities have been evaluated on the 
basis of recurrent subluxation or lateral instability under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation, and severe recurrent knee 
subluxation or lateral instability warrants a 30 percent 
evaluation.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(1999).  

In this regard, a noncompensable evaluation is warranted when 
flexion of the leg is limited to 60 degrees or extension is 
limited to 5 degrees.  A 10 percent evaluation is warranted 
when flexion of the leg is limited to 45 degrees, or 
extension is limited to 10 degrees.  An evaluation of 20 
percent is warranted when there is limitation of flexion of 
the leg to 30 degrees or limitation of extension of the leg 
to 15 degrees.  An evaluation of 30 percent is warranted when 
there is limitation of flexion of the leg to 15 degrees, or 
limitation of extension of the leg to 20 degrees.  Higher 
evaluations are warranted for greater limitation of extension 
of the leg.  Diagnostic Codes 5260 and 5261.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant 

undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected knee disabilities may also be 
evaluated pursuant to 38 C.F.R. § 4.118, Codes 7803 - 7805; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  An assignment of a 
10 percent evaluation is in order when a superficial scar is 
tender and painful on objective demonstration, or poorly 
nourished, with repeated ulceration.  Diagnostic Codes 7803-
7804.  Scars may also be evaluated based on the limitation of 
function of the part affected.  Diagnostic Code 7805.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 589.  Historically, the veteran was 
granted service connection for bilateral chondromalacia of 
the patellae by an April 1974 rating decision. Chondromalacia 
of the right knee was assigned an evaluation of 10 percent, 
and chondromalacia of the left knee was assigned an 
evaluation of 10 percent.  The effective date of each 
evaluation was January 1973.

A January 1976 rating decision granted the veteran a 
temporary total convalescence rating for chondromalacia of 
the right knee, status post medial meniscectomy, effective 
from October 23, 1974.  The previous 10 percent evaluation 
was resumed effective December 1, 1974.  Similarly, this 
rating decision granted the veteran a temporary total 
convalescence rating for chondromalacia of the left knee, 
status post medial meniscectomy, effective from January 7, 
1975.  The previous 10 percent evaluation was resumed 
effective March 1, 1975.  The current claim for an increased 
rating was received on July 16, 1997.  Clinical evidence of 
the veteran's disability status, dated within one year prior 
to receipt of the claim, is not of record.

The report of an August 1997 VA examination notes the veteran 
complained of increasing bilateral knee pain, stiffness, give 
way, locking and fatigability.  It was reported he was unable 
to do standing, walking or climbing activities and so would 

need vocational assistance.  He was able to do normal 
activities.  He was not wearing a brace or using a cane.  The 
veteran used ibuprofen.  He described no flare-ups and said 
that weather changes did not bother him.  

On physical examination, the veteran was able to ambulate 
independently without aids or assistance.  The veteran had 
medial and posterior medial scars from his meniscectomies.  
He had pain, soreness and tenderness with motion of weight 
bearing, but passively to move his knees did not cause pain.  
Range of motion for each knee was from zero to 120 degrees of 
flexion.  There was no effusion in either knee.  He had 
patellofemoral pain and crepitation on motion with each knee.  
He had bilateral instability, and medial looseness and 
anterior posterior looseness on each knee.  McMurray's test 
was negative.  Radiographic examination to rule out arthritis 
found no significant bone or joint abnormality in either 
knee.  The final diagnosis was residual post-operative 
meniscectomy both knees, with bilateral chondromalacia 
patella and bilateral instability.  

A December 1998 rating decision increased the evaluation for 
each of the veteran's knees to 20 percent, with an assigned 
effective of November 23, 1998.  The effective date was the 
date of the VA examination on which the increased evaluation 
was based.  

The report of the November 23, 1998, VA examination provides 
that the veteran complained of a flare-up every week.  During 
such time it was increasingly difficult for the veteran to 
stand, walk and get around.  His current medication was 
Naproxen.  He had been unable to get to work, because his 
normal daily activities were hard and difficult to do.  

On physical examination, the veteran ambulated with a cane.  
Each knee showed scars from its surgery.  There was pain, 
soreness, tenderness and crepitation with motion.  Bilateral 
range of motion was from zero to 110 degrees actively, and 
from zero to 130 degrees passively, with pain throughout the 
motion.  No swellings were noted.  There was pain and 
tenderness in both the medial and lateral joint lines and 
both knees showed looseness to medial testing, and looseness 
to anteroposterior testing with positive Lachmann's and 
positive Drawer's signs.  Radiographic examination resulted 
in an impression of a suggestion of minimal degenerative 
arthritic changes of both knees.  The final diagnosis was 
residual post-operative injury of both knees with 
instability.  

A.  Entitlement to evaluations in excess of 10 percent, prior 
to November 23, 1998.

The clinical evidence of record establishes that instability 
of each knee was demonstrated on VA examination in August 
1997.  However, the veteran did not report flare-ups, did not 
require a cane or knee braces, and was able to perform normal 
activities.  There are no private or VA clinical records 
showing that either of the veteran's knees required 
outpatient treatment for subluxation or instability, prior to 
November 23, 1998.  As a result, an evaluation in excess of 
10 percent for each knee is not warranted under Diagnostic 
Code 5257, prior to November 23, 1998.  

As the August 1997 VA examination found no clinical 
indication of arthritis in either knee, the veteran's knees 
may not be separately additionally compensated for limitation 
of motion prior to November 23, 1998, pursuant to VAOPGCPREC 
23-97 or Diagnostic Codes 5003, 5260 and 5261.  However, when 
considering whether the disability is more appropriately 
evaluated based on one manifestation (i.e. instability) or 
the other (i.e. limitation of motion), the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7 (1999).

There is no evidence that an evaluation in excess of 10 
percent for either knee is warranted for limitation of motion 
of either knee, including with consideration of sections 4.40 
and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  The Board recognizes the veteran's 
credible complaints of knee pain and his use of ibuprofen.  
However, the Board finds that his complaints and symptoms are 
adequately contemplated by the 10 percent evaluations under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability.  In this regard, the Board notes that 
prior to November 23, 1998, the veteran's objectively 
demonstrated 20 degrees of limitation of active flexion of 
each knee is noncompensable, bilaterally, and that functional 
impairment of either knee due to pain or weakness comparable 
to ankylosis, leg flexion limited to 30 degrees or leg 
extension limited to 15 degrees, is not established.  
Therefore the Board concludes that an evaluation in excess of 
10 percent under Diagnostic Code 5256, 5260 or 5261, 
including consideration of sections 4.40, 4.45 and 4.59, is 
not warranted prior to November 23, 1998.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 202.

B.  Entitlement to increased evaluations, currently 20 
percent.

The November 1998 VA examination did find instability of each 
knee, requiring use of a cane, and weekly flare-ups.  On the 
other hand, the veteran's flare-ups occurred only once a 
week, he was able to walk with a cane, did not require a 
brace, and there was no swelling.  There are no private or VA 
clinical records showing that either of the veteran's knees 
require outpatient treatment for subluxation or instability.  
As a result, no more than moderate lateral instability has 
been clinically demonstrated.  As such, a separate 20 percent 
evaluation, for each knee, is warranted under Diagnostic Code 
5257 and VAOPGCPREC 23-97.

Arthritis of the knees was diagnosed and clinically 
demonstrated by VA radiographic examination in November 1998.  
Additionally, limitation of flexion by 30 degrees, for each 
knee, was clinically demonstrated.  The veteran's extension 
has been shown to be full, bilaterally.  

The Board has considered whether the associated pain, 
including on use and flare-ups, is productive of additional 
functional loss, pursuant to sections 4.40 and 4.45, assessed 
on the basis of increased limitation of motion, pursuant to 
the guidelines set forth in Deluca.  The Board recognizes the 
veteran's credible complaints of bilateral knee pain, as well 
as his use of a cane and Naproxen.  However, the Board finds 
that the veteran's complaints and symptoms are adequately 
contemplated by an additional separate 10 percent evaluation, 
for each knee, under Diagnostic Codes 5010-5003.  In this 
regard, the Board notes that the veteran's objectively 
demonstrated limitation of motion is noncompensable, 
bilaterally, and that additional functional impairment of 
either knee due to pain or weakness comparable to ankylosis, 
leg flexion limited to 30 degrees or leg extension limited to 
20 degrees, is not established.  Although the veteran has 
mentioned that his knee disabilities cause him to miss work, 
he has not elaborated on this point or submitted relevant 
employment records.  Therefore the Board concludes that no 
more than an additional separate 10 percent evaluation under 
Diagnostic Codes 5010-5003, for noncompensable limitation of 
motion of a major arthritic joint, is warranted for arthritis 
of each knee.  See Johnson, 9 Vet. App. at 7; DeLuca, 8 Vet. 
App. at 202.

Finally, additional separate 10 percent evaluations for the 
veteran's knee scars are not warranted either before or after 
November 23, 1998.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
- 7805; Esteban, 6 Vet. App. at 259.  The veteran's post-
surgical knee scars have not been shown to have ever been 
tender, ulcerated, painful or poorly nourished.  Nor is there 
any evidence that they have ever interfered with the range of 
motion of the veteran's knees.  Additionally the veteran has 
provided no complaint in this regard. 


ORDER

An evaluation in excess of 10 percent for right knee 
disability, prior to November 23, 1998, is denied.

An evaluation in excess of 10 percent for left knee 
disability, prior to November 23, 1998, is denied.

A separate 20 percent evaluation for left knee instability, 
from November 23, 1998, is warranted, subject to controlling 
laws and regulations governing the award of monetary 
benefits.

A separate 20 percent evaluation for right knee instability, 
from November 23, 1998, is warranted, subject to controlling 
laws and regulations governing the award of monetary 
benefits.

A separate 10 percent evaluation for left knee arthritis, 
from November 23, 1998 is warranted, subject to controlling 
laws and regulations governing the award of monetary 
benefits.

A separate 10 percent evaluation for right knee arthritis, 
from November 23, 1998 is warranted, subject to controlling 
laws and regulations governing the award of monetary 
benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

